             Case 20-35029 Document 93 Filed in TXSB on 03/26/21 Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                          §    Case No. 20-35029-H3-7
                                                §    Chapter 7
THOMAS CALVERT SCOTT &                          §
 TAMMI LYNN SCOTT                               §
                                                §
                   Debtors                      §

              NOTICE OF INTENT TO ABANDON PROPERTY OF THE ESTATE

             THIS NOTICE SEEKS ACTION THAT MAY ADVERSELY AFFECT
             YOU. IF YOU OPPOSE THE NOTICE, YOU SHOULD
             IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE
             THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
             AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
             THE MOVING PARTY.    YOU MUST FILE AND SERVE YOUR
             RESPONSE WITHIN 14 DAYS OF THE DATE THIS WAS SERVED
             ON YOU. YOUR RESPONSE MUST STATE WHY THE RELIEF
             SOUGH SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
             TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
             FURTHER NOTICE TO YOU.

             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR
             ATTORNEY.

TO: THE UNITED STATES TRUSTEE, DEBTOR AND PARTIES IN INTEREST:

         NOTICE pursuant to 11 U.S.C. § 554(a) is hereby given that Allison D. Byman, Trustee for the

above captioned bankruptcy estate, intends to abandon the bankruptcy estate’s interest in all vehicles

scheduled on Debtors’ schedule A/B at item numbers 3.1 to 3.17 inclusive, and item 39 and listed with

a combined value of $470,000.00 (the “Vehicles”).        An exhaustive list of the Vehicles is attached

hereto as Exhibit A.


         Trustee reviewed the Debtor’s schedules to determine that secured liens attach to the Vehicles.

The liens are equal to or in excess of the value of the vehicles. Therefore, the Trustee believes that
           Case 20-35029 Document 93 Filed in TXSB on 03/26/21 Page 2 of 2

liquidation of the Vehicles would be burdensome to the estate and would result in no meaningful

recovery for unsecured creditors.


       Unless an objection and request for hearing is timely filed with the Bankruptcy Court and

served upon the Trustee within fourteen (14) days of the mailing of this notice, the estate’s ownership

of the Inventory will be deemed abandoned without any order or further notice.


                                            Respectfully submitted,


                                            By: _/s/ Allison Byman________

                                            Allison Byman, Trustee
                                            7924 Broadway, Suite 104
                                            Pearland, TX 77581
                                            Telephone: 281-884-9262
